[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                        FOR THE ELEVENTH CIRCUIT
                                                 U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               October 25, 2005
                                  No. 04-11407               THOMAS K. KAHN
                          ________________________                CLERK
                        D. C. Docket No. 03-11487-CR-J-J


UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,


                                      versus

LLOYD CHATMAN, JR.,

                                                         Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                     for the Northern District of Alabama
                         _________________________

                               (October 25, 2005)

Before ANDERSON, BLACK and CARNES, Circuit Judges.

PER CURIAM:

      Lloyd Chatman, Jr. appeals his conviction for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1). No reversible error has
been shown; we affirm.

      Chatman first argues that the district court erred by not granting his motion

for judgment of acquittal. He contends that the government failed to prove that he

knowingly possessed a firearm. And, based on Chatman’s corroborated testimony

that he retrieved the firearm from a child playing with it and was on his way to the

police station to drop off the gun when arrested, he maintains that he established a

defense of justification.

      We review the denial of a motion for judgment of acquittal de novo. United

States v. Evans, 344 F.3d 1131, 1134 (11th Cir. 2003). “We view all the evidence

in the light most favorable to the Government and draw all reasonable inferences

and credibility choices in favor of the jury’s verdict.” Id.

      To convict a defendant for possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1), the government must prove, among other

things, “that the defendant was in knowing possession of a firearm.” United States

v. Deleveaux, 205 F.3d 1292, 1297 (11th Cir. 2000). We have characterized §

922(g)(1) as a “strict liability offense”; to establish that a defendant acts

“knowingly,” the government need not prove “that the defendant knew that his

possession of a firearm was unlawful.” Id. at 1298 (citation omitted).

      The evidence, viewed in the light most favorable to the government, is

                                           2
enough to support Chatman’s conviction. First, a police officer, who recognized

Chatman as wanted for outstanding warrants and who questioned Chatman as he

was drinking beer in his truck with another man, testified that Chatman admitted

that a gun found in his truck belonged to him. Chatman later told the officer that

he had found the gun in a ditch. A Bureau of Alcohol, Tobacco and Firearms

agent later interviewed Chatman. This agent testified that Chatman stated that he

had found the gun in his girlfriend’s mother’s yard but that he picked up the gun

because he was concerned about a child’s finding it. Whatever version the jury

believed, the common thread is that Chatman knowingly possessed the gun.

      And Chatman’s evidence did not establish a justification defense. To prove

a justification defense in the § 922(g)(1) context, a defendant must show these

things:

      (1) that the defendant was under unlawful and present, imminent, and
      impending threat of death or serious bodily injury; (2) that the
      defendant did not negligently or recklessly place himself in a
      situation where he would be forced to engage in criminal conduct; (3)
      that the defendant had no reasonable legal alternative to violating the
      law; and (4) that there was a direct causal relationship between the
      criminal action and the avoidance of the threatened harm.

Deleveaux, 205 F.3d at 1297. At trial, Chatman and his girlfriend testified that he

took the gun from a child who was playing with it and that he intended to take the

gun to the police station. Chatman testified that he was bringing the gun to police

                                         3
when apprehended in his truck but that a friend got into his truck before he could

go to the police station. And the police officer who arrested Chatman testified that

Chatman was sitting in his truck drinking beer with another man just before the

officer discovered the gun. Even if justification might be proved in a way other

than set out in Deleveaux the uncontroverted evidence of Chatman’s dilatory

behavior – after he allegedly took the gun from a child – falls far short of

establishing a justification defense.1

       Chatman next argues that the district court erred by instructing the jury that

his purpose in possessing the firearm was not relevant. He contends that he thus

was prevented from arguing the justification defense to the jury.2 Chatman did not

object to the district court’s jury instructions: we review this claim for plain error.

See United States v. Massey, 89 F.3d 1433, 1442 (11th Cir. 1996). Chatman

correctly points out that the district court instructed the jury that his motive in

possessing the gun was not relevant; this instruction limited Chatman’s ability to



       1
               We express no opinion on whether taking a gun from a child playhing with it
would entitle a defendant to the justification defense.

       2
               We reject Chatman’s assertion that the district court prohibited him from
presenting evidence on the justification defense. The district court overruled the government’s
motion in limine attempting to prevent Chatman from introducing such evidence. And Chatman
did present evidence on his justification defense theory: that he seized the gun from children
who were playing with it and planned to deliver the gun to the police.

                                               4
argue justification to the jury.3 But, as we have said, the trial evidence was not

sufficient to establish the “extraordinary circumstances” that would support a

justification defense. See e.g., Deleveaux, 205 F.3d at 1297. Accordingly, no

justification defense was warranted; and the district court committed no error,

plain or otherwise, by failing to instruct the jury on the justification defense.

       AFFIRMED.




       3
                 While discussing the jury charges, the district court told defense counsel that it
would instruct the jury that Chatman’s “purpose or motive in possessing the firearm is not
relevant. . . . You may not state anything in closing argument that’s contrary to law.” Defense
counsel asked the court for clarification on the limits to closing argument, to which the court
responded that it would not entertain such a ruling because it was not aware of what she would
argue. But the court reiterated that it was going to charge the jury that Chatman’s purpose in
possessing the firearm was not relevant. Defense counsel then argued that the government had
not met its burden of poof on the offense. The court, with no objection from defense counsel,
instructed the jury consistent with its earlier discussion.

                                                  5